Citation Nr: 0923154	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-14 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion incurred in service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from May 1951 to May 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although the Veteran was treated in service for a 
concussion in 1952, there is no medical evidence that the 
Veteran currently has any residual of that injury, and the 
Veteran has not described any observable symptoms or residual 
of that injury; to the extent that the Veteran contends that 
hearing loss disability is attributable to that injury, 
service connection is already in effect for hearing loss.  

2.  By a rating decision issued in October 1955 and affirmed 
by the Board in June 1956, service connection for rheumatoid 
arthritis was denied, and a request to reopen that final 
decision was most recently denied in 1989.

3.  The medical evidence received since 1989 is cumulative 
and redundant, is devoid of evidence of complaints, 
treatment, or diagnosis of rheumatoid arthritis, and does not 
raise a reasonable possibility of substantiating the claim, 
especially since there is a complete absence of any medical 
evidence that the Veteran currently has rheumatoid arthritis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a concussion, or 
residuals thereof, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2008).

2.  The RO's 1989 denial of an application to reopen the 
claim for service connection for rheumatoid arthritis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for rheumatoid arthritis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has substantiated the claim for 
service connection for residuals of a concussion, and has 
provided new and material evidence sufficient to grant the 
request to reopen the claim for service connection for 
rheumatoid arthritis.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Duty to notify

A.  Service connection claim

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the Veteran was advised of VA's duties to him 
as to the claim for service connection for a brain concussion 
by a letter issued in November 2004.  This letter included 
notice of all required elements except discussion of the law 
governing determination of the degree of disability and the 
effective date of a grant of service connection.  As the 
claim for service connection for a brain concussion is denied 
in this decision, notice regarding the regulations governing 
effective date and disability rating are moot. 

B.  Request to reopen

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In claims to 
reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
provide the claimant with a notice letter that describes the 
evidence necessary to substantiate those elements required to 
establish 


service connection that were found insufficient in the 
previous denial.  In this case, a November 2004 letter 
notified the Veteran that service connection was previously 
denied for rheumatoid arthritis, and that a request to reopen 
the claim was denied in 1989.  The letter advised the Veteran 
that new and material evidence was required to reopen the 
claim, and advised the Veteran of the definition of new and 
material evidence.  

The letter did not specifically advise the Veteran that the 
claim was initially denied in 1955, or that the denial was 
affirmed by the Board in 1956, because there was no record of 
rheumatoid arthritis in service and no objective 
manifestations of the disorder at the time of initial VA 
examination in August 1955.  However, the January 2005 rating 
decision advised the Veteran that the 1955 RO determination 
and the Board's 1956 decision were final, and advised the 
Veteran of the bases for those decisions.  However, there is 
no presumption that the timing of the additional notice or 
the content of the notices resulted in prejudice to the 
Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 
(2009) (appellant bears burden of demonstrating prejudicial 
error on appeal).  The Veteran does not argue that any defect 
in notice, either as to timing or as to content, prejudiced 
his effort to reopen the claim on appeal.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the Veteran's service 
treatment records are associated with the claims file.  Post-
service VA clinical records and examination reports are on 
record.  The Veteran has not 


provided any additional information which might assist the RO 
to obtain other records, and stated, in an August 2004 
statement, that his treatment records were at the VA Medical 
Center.  

The Veteran has not been afforded VA examination to address 
his claim for service connection for "brain concussion" or 
his request to reopen a claim of entitlement to service 
connection for rheumatoid arthritis.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, the courts have determined that 
there are four factors for consideration.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



In this case, the "new" evidence, as to the request to 
reopen, current VA treatment records, is entirely devoid of 
complaints of rheumatoid arthritis, discussion of ant 
treatment for rheumatoid arthritis, or assignment of a 
medical diagnosis of rheumatoid arthritis.  Similarly, as to 
the claim for service connection, the evidence prior to 2004 
is entirely devoid of any report of history of a "brain 
concussion," discussion of treatment for residuals of a 
"brain concussion," or assignment of a medical diagnosis of 
a "brain concussion," or residuals of head injury.  

The evidence after 2004 notes complaints of vertigo and 
balance disorder, but links these complaints to hearing loss, 
and ear disorder, a vestibular disorder, or the Veteran's 
1988 stapedectomy, without discussion of a head injury or 
history of head injury.  There is no evidence that 
"indicates" that either disorder "may be associated" with 
the Veteran's service, other than the Veteran's lay 
statements.  More than 50 years has elapsed since the 
Veteran's service separation without evidence of residuals of 
a head injury.  A medical examination or opinion under these 
circumstances would be futile.   

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

1.  Claim for service connection, concussion 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   However, 
there is no presumption applicable for service connection for 
a fatty liver, and no presumption of service connection 
applies to that claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

A valid claim for service connection requires current 
evidence of the claimed disorder.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (a claim for service connection for a 
disorder which is not manifested by current disability is not 
valid). 

Facts and analysis

The Veteran's service treatment records reflect that, in June 
1951, the Veteran incurred a contusion, left temple, when he 
fell into a ditch.  In December 1952, the Veteran was treated 
for "concussion, brain" after he slipped and hit the ground 
with his head during guard duty.  No notation of further 
complaint or further treatment 


associated with either head injury appears in service 
treatment records during the remainder of the Veteran' 
service.  No notation of findings or residuals related to the 
1951 contusion or the December 1952 concussion are reflected 
in the report of the May 1954 separation examination.

The Veteran was admitted for VA hospitalization from March 
1955 to April 1955.  He was treated for fever, malaise, and 
pain in the small joints of both hands.  The summary of the 
1955 VA hospitalization discloses no notation that the 
Veteran complained of, provided a history of, or was treated 
for residuals of a head injury during.  The Veteran's 
neurologic system was described as normal at the time of VA 
examination in August 1955.  

In May 2004, the Veteran reported sudden onset of vertigo 
associated with decreased hearing and increased tinnitus 
during the previous week.  In July 2004, the VA provider 
noted a history of right ear myringotomy, many years earlier, 
with hearing loss.  The Veteran used a hearing aid.  He 
reported tinnitus, severe vertigo, hypothyroidism, and high 
blood pressure.  The provider concluded that the Veteran had 
bilateral weakness due to bilateral vestibular hypofunction.  
VA treatment records in 2003 and 2004 disclose that all 
providers who assessed the Veteran's neurologic function 
determined that the findings were within normal, and that the 
vertigo was not attributed to any neurologic disorder or 
injury, but was attributed to an ear or vestibular disorder.  
The treatment records reflect that the Veteran was being 
treated by a private cardiologist, but there is no notation 
of any non-VA neurology treatment.  

The Veteran contends that he has residuals of a head injury, 
diagnoses as "concussion, brain" that he incurred in 
service.  The Veteran is competent to describe how he feels.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, residuals of a head injury are not the type of 
visible or observable disorder that a lay person is 
ordinarily able to observe.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay person able to observe varicose veins).  
The Veteran has not described any chronic or continuous 
symptoms that he has observed which he 


believes are attributable to a head injury.  The Veteran's 
only statement, with regard to the claim for residuals of a 
head injury, is the August 2004 claim.  In that claim, the 
Veteran stated that he was taken to an aid station during 
active duty and the "concussion brain and later condition 
are getting worse[]."  

The Veteran's lay statement does not provide a description of 
observable symptoms or chronicity and continuity of symptoms.  
There is no evidence that the Veteran reported or was treated 
for residuals of a head injury during the first 50 years 
after his service.  The clinical records in 2004 establish 
that providers attributed vertigo to diagnosed right ear 
disorders and surgical treatment of the right ear.  The Board 
has carefully reviewed the Veteran's lay statements and all 
evidence of record, but is unable to find any lay or clinical 
evidence which appears to disclose that the Veteran has any 
current residual of a concussion incurred in service.  

The Board notes that, during a personal hearing conducted in 
June 1989, the Veteran appeared to testify that his 1952 
concussion caused hearing loss.  The Veteran has already been 
awarded service connection for hearing loss.  Therefore, the 
manifestations of hearing loss may not serve as a factual 
basis for an award of service connection for residuals of a 
head injury, since the Veteran has already been granted 
service connection for hearing loss.  To the extent that the 
Veteran's lay statements and testimony identity hearing loss 
as a residual of a head injury, service connection for that 
symptoms has already been granted.  

In the absence of medical diagnosis or lay description of 
continuity of symptomatology, the preponderance of the 
evidence is against the claim.  There is no reasonable doubt 
which may be resolved in the Veteran's favor.  The claim for 
service connection for residuals of a concussion must be 
denied.  
 
2.  Request to reopen claim for service connection for 
rheumatoid arthritis 

In a decision dated in 1955, the RO denied the Veteran's 
claim for service connection for rheumatoid arthritis, and 
the Board affirmed that determination in 1956.  At that time, 
the evidence of record included the Veteran's service 
treatment 


records, post-service records of VA hospitalization in March 
1955 to April 1955, and the report of August 1955 VA 
examination.  Although the Veteran was admitted for VA 
hospitalization in 1955 with a diagnosis of rheumatoid 
arthritis, no signs of that disorder remained on VA 
examination in August 1955.  The RO explained that the lack 
of current findings of rheumatoid arthritis was the basis of 
the denial.  The Veteran sought to reopen the claim in 1989, 
but the RO declined to reopen the claim.  

Since 1989, the Veteran has submitted an August 2004 
statement in which he contends that the Veteran has had 
rheumatoid arthritis since 1955.  He reports that he received 
treatment from VA for this disorder in 1955, and appears to 
contend that he currently has rheumatoid arthritis.  He does 
not report receiving non-VA treatment of rheumatoid 
arthritis.  VA clinical records obtained since 1989 disclose 
that the Veteran has several medical disorders, including 
hypothyroidism, elevated blood pressure, and gastrointestinal 
complaints.  However, no VA treatment record associated with 
the claims file since 1989 reflects a diagnosis of rheumatoid 
arthritis.  

As a lay person, the Veteran is competent to describe 
symptoms he can observe.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, the Veteran's lay contention 
that he has rheumatoid arthritis is not accompanied by a 
description of any symptoms he has observed or experienced.  
The Veteran is not competent to assign a medical diagnosis.  
The medical evidence reflects that no provider has assigned a 
current medical diagnosis of rheumatoid arthritis, and no 
provider has discussed medical treatment of rheumatoid 
arthritis.  

The claim of entitlement to service connection for 
endometriosis may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New" evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished 


fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The Veteran's continued contention that he has rheumatoid 
arthritis is not "new" evidence, since that lay contention 
was of record at the time of the 1989 denial of the request 
to reopen the claim.  As noted above, the Veteran is 
competent to state that he has joint pain, or to state that 
joint pain has been chronic and continuous since service.  
However, the Veteran has not made any statement as to 
symptoms he has observed or experienced.  He simply states 
that he has rheumatoid arthritis.  The Veteran's statement 
that he has that specific diagnosis, in the complete absence 
of any medical evidence since 1989 that a medical diagnosis 
of rheumatoid arthritis is or has been assigned, is not 
probative, that is, not material, to establish that the 
claimed medical disorder is present.  

The Board finds that the lay evidence received since the last 
final decision, the 1989 denial of a request to reopen the 
claim, is cumulative of the evidence then of record.  
Although additional VA clinical records which were not before 
VA at the time of the last final decision had been associated 
with the record, the additional VA clinical records are 
entirely unfavorable to a finding that rheumatoid arthritis 
is present.  These records are cumulative of the clinical 
records associated with the claims file at the time of the 
1989 denial of a request to reopen, since the clinical 
records available at the time of the 1989 decision were 
unfavorable to determination that the Veteran had a current 
disability due to rheumatoid arthritis.  

The "new" evidence does not raise a reasonable possibility 
of substantiating the claim, since there is no competent 
medical evidence that the Veteran has current disability 
related to the claimed disorder.  The evidence is not 
sufficient to reopen the claim.  38 C.F.R. § 3.156.  The 
statutory provisions regarding reasonable doubt are not 
applicable to a determination under 38 C.F.R. § 3.156, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The appeal must be denied.  


ORDER

The appeal for service connection for residuals of a 
concussion is denied.

The appeal to reopen a claim of entitlement to service 
connection for rheumatoid arthritis is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


